Citation Nr: 1712776	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  08-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to March 1970.  He died in January 2006.  

The appellant was married to, but legally separated from the Veteran at the time of his death.  The October 2014 Board determination, discussed below, reached the threshold conclusion that the appellant was the Veteran's recognized spouse for VA purposes.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied entitlement to service connection for the cause of the Veteran's death.  In June 2007, jurisdiction was transferred to the RO in Seattle, Washington where jurisdiction of the present appeal currently rests.  

The appellant appeared before the undersigned Veterans Law Judge in a Travel Board hearing in Seattle, Washington in March 2010 to present testimony on the issue on appeal.  The hearing transcript has been associated with the claims file.

In July 2010, the Board remanded this matter for further development which has been completed.  At that time, the Board characterized the issue as entitlement to Dependency and Indemnity Compensation (DIC) benefits, including service connection for the cause of the Veteran's death, accrued benefits, and death pension, to include a threshold determination of recognition as the surviving spouse of the Veteran for purposes of VA benefits.  The only issue that had been perfected for appeal was service connection for the cause of the Veteran's death but the Board included the other issues under DIC as development was requested to determine whether the appellant should be recognized as the surviving spouse of the Veteran for purposes of VA benefits.  Therefore, the only issue currently before the Board is service connection for the cause of the Veteran's death.

In October 2014, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed that determination to the Court of Appeals for Veterans Claims (Court).  In a November 2015 Joint Motion for Partial Remand, the parties requested that the Court vacate and remand the Board's October 2014 decision with respect to the denial of entitlement to service connection for the cause of the Veteran's death.  In a November 2015 Order, the Court granted the Joint Motion.

In February 2016, the Board remanded this matter for further development.  The matter is now back before the Board.


FINDINGS OF FACT

1.  During his lifetime, the Veteran was service-connected for undifferentiated schizophrenia. 

2.  At the time of the Veteran's death, he had been diagnosed with CAD and ischemic cardiomyopathy.  The Veteran had eight months of service in Vietnam, and is presumed to have been exposed to herbicides.  Ischemic heart disease (to include CAD) is deemed associated with herbicide exposure under current VA law.  The Veteran could have been service-connected for CAD and ischemic cardiomyopathy at the time of his death.  

3.  The Certificate of Death lists the immediate cause of the Veteran's death as cardiac arrest due to respiratory arrest due to overwhelming infection due to being immunocompromised.  Other significant conditions noted were decubitus, tracheostomy, cerebral hemorrhage, recurrent MRSA, and pseudo mania.   

4.  The evidence does not show that a disease or injury of service origin, including the Veteran's CAD, ischemic cardiomyopathy, and/or service-connected undifferentiated schizophrenia, caused or contributed substantially or materially to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board last remanded the Veteran's claim in February 2016 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim for a VA medical opinion as to whether the Veteran's coronary artery disease (CAD), ischemic cardiomyopathy, and/or medication taken for his service-connected schizophrenia contributed substantially or materially to the Veteran's death, combined to cause death, aided or lent assistance to the production of his death, or had a material influence in accelerating death.  

In May 2016, the AOJ obtained the requested opinions.  The opinions included all findings requested by the Board.  That same month, the AOJ readjudicated the Veteran's claims in a Supplemental Statement of the Case.  

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

VA's duty to notify was satisfied by letters dated in February 2006, July 2011, and January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

The January 2012 letter informed the appellant as to the conditions for which the Veteran was service-connected at the time of his death, and what information and evidence was needed to support a claim for DIC. As such, the Board concludes that the letter provided the information to the appellant prescribed in Hupp.

	Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records have been obtained and associated with the claims folder, as have pertinent obtainable VA medical records and identified private medical records for which the appellant has submitted proper authorization forms.  Social Security Administration (SSA) disability records have also been obtained.

The Board also obtained a VA medical opinion in connection with this claim in November 2010.  Pursuant to the November 2015 Joint Motion, the Board obtained additional VA medical opinions in May 2016.  Taken together, the Board finds that the November 2010 and May 2016 opinions are adequate for the purpose of determining the claim decided herein.  The report reflects that the VA physicians reviewed the claims folder, including the Veteran's service treatment records and post-service medical evidence that has been submitted in connection with the appellant's claim.  The physicians also explained the rationale behind their conclusions through citation to medical principles and the facts of the appellant's case.  For these reasons, the Board finds that, taken as a whole, the November 2010 and May 2016 opinions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 
The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant. 

III.  Service Connection for Cause of Death

To warrant service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) (West 2014).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312(b) (2016).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulations provide that service-connected diseases involving active processes affecting vital organs (such as the heart) should receive careful consideration as a contributing cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of the disease primarily causing death.  38 C.F.R. § 3.312(c)(3).  Moreover, there are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  A service-connected disability is not generally held to have accelerated death unless such disability affects a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran died in January 2006 and his death certificate lists the immediate cause of the Veteran's death as cardiac arrest due to respiratory arrest due to overwhelming infection due to being immunocompromised.  Other significant conditions noted were decubitus, tracheostomy, cerebral hemorrhage, recurrent MRSA, and pseudo mania.  

At the time of his death, the Veteran was service-connected for undifferentiated schizophrenia.  Moreover, as properly noted in the November 2015 Joint Motion, at the time of the Veteran's death he had been diagnosed with CAD and ischemic cardiomyopathy.  In addition, the Veteran had eight months of service in Vietnam during his period of service from January 1969 to March 1970 and, as such, is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6) (2016).  Ischemic heart disease (to include CAD) is deemed associated with herbicide exposure, under current VA law.  38 C.F.R. § 3.309(e) (2016).  Thus, the evidence supports that the Veteran could have been service-connected for CAD and ischemic cardiomyopathy at the time of his death.  Therefore, the Board's analysis will focus on whether his undifferentiated schizophrenia, CAD, and/or ischemic cardiomyopathy either caused or contributed substantially or materially to cause death.  

In November 2010, the Board obtained a VA medical opinion addressing the issue of whether the Veteran's service-connected undifferentiated schizophrenia either caused or contributed substantially or materially to cause his death.  After a review of the claims file, the November 2010 examiner noted that the Veteran had a subarachnoid hemorrhage due to a right anterior communicating artery aneurysm in March 2005 and was hospitalized and then transferred to lesser care facilities as his neurological condition stabilized.  The examiner noted that he had mental incapacitation, physical incapacitation, mental incompetency, and was under total care until his death from sepsis in January 2006.  The examiner opined that it was not likely that the Veteran's service-connected schizophrenia contributed in any medical or physiological way to his death, combined to cause his death, or aided or lent assistance to the production of his death.  His review of the medical literature revealed that there was no causal connection between schizophrenia and subarachnoid hemorrhage rupture nor bleeding or aneurysm rupture or bleeding.  The examiner found no evidence in the records of debilitating effects in general impairment of health due to schizophrenia.  The examiner concluded that schizophrenia did not cause the Veteran's death or cause an anterior communicating artery aneurysm, nor did it cause the rupture and leakage and subarachnoid hemorrhage that the Veteran sustained.  

In October 2014, the Board denied the appellant's claim for service connection for the cause of the Veteran's death, finding that the evidence did not show that a disease or injury of service origin, including the Veteran's service-connected undifferentiated schizophrenia, caused or contributed substantially or materially to his death.  In reaching this conclusion, the Board largely relied on the above-noted November 2010 VA medical opinion.  

As noted above, in November 2015, a Joint Motion determined that the Board erred by limiting its analysis to whether the Veteran's service-connected schizophrenia caused, or contributed to, his death.  Specifically, the Joint Motion indicated that the Board should have addressed whether service connection was warranted for IHD, and whether such disability caused, or contributed to, the Veteran's death.  The Joint Motion noted further that in failing to consider IHD, the Board failed to discuss 38 C.F.R. § 3.312(c)(3) was applicable.  Finally, the Joint Motion determined that the Board failed to consider what, if any, effect the Veteran's use of medication to treat his service-connected schizophrenia had on his death.

Pursuant to the November 2015 Joint Motion and the Board's February 2016 remand, in May 2016, additional VA medical opinions were obtained.  With respect to the Veteran's CAD and/or ischemic cardiomyopathy, the examiner found that it was less likely than not that these conditions contributed substantially or materially to the Veteran's death, combined to cause death, aided or lent assistance to the production of his death, or had a material influence in accelerating death.  The examiner explained that the Veteran sustained a catastrophic cerebrovascular accident (CVA) prior to his myocardial infarction (MI) that was due to a cerebral aneurysm and uncontrolled hypertension.  The examiner noted that the Veteran was noncompliant with treatment of his high blood pressure.  The examiner explained that the Veteran's MI occurred after he was already in an unresponsive state and was on a respirator.  The examiner noted that the cause of his death was noted to be respiratory arrest due to infections related to immunocompromise (from tracheostomy and infected decubitus ulcers due to his unresponsive state rendering him unable to move or breathe on his own, and exposure to hospital acquired infections such as pseudomonas).  The examiner found that the Veteran's CAD, MI, and ischemic cardiomyopathy occurred after his catastrophic event and it was less likely than not that these ischemic heart conditions made the Veteran less capable of resisting fatal disease/events or materially influenced the acceleration of his death because they were all related to his state of unresponsiveness and chronic hospitalization.

The examiner also found that it was less likely than not that the Veteran's medication taken for his service-connected schizophrenia, including Thorazine, contributed substantially or materially to his death, combined to cause death, aided or lent assistance to the production of his death, or had a material influence in accelerating death.  The examiner noted the evidence submitted to the claim regarding the association between anti-psychotics and increased risk of cardiac death.  The examiner explained that the Veteran did not die from sudden cardiac death.  The examiner noted that the Veteran had not been taking any medication for his schizophrenia dating back to 2000.  The examiner explained that Thorazine was not a recognized cause of aneurysms, cerebral hemorrhages, or increased blood pressure.  The examiner noted that the private discharge summary from Queens Medical Center in May 2005 noted that the Veteran had not been treated for schizophrenia.  The examiner indicated that a review of his VA records dating back to 2000 only revealed medications of Viagra and skin ointments.  The examiner noted that at that visit, it was noted that the Veteran had high blood pressure and was not taking his medications.  The examiner indicated that a similar note in August 2003 noted that the Veteran was living alone and working odd jobs.  The examiner noted that there were multiple counselings for unsafe sexual practices and multiple notes indicating refusal to take BH meds or antihypertensives.  The examiner explained that a VA primary care note in June 2004 did not reveal any medications for schizophrenia, as the Veteran refused to take them.  The examiner noted that this record indicated that the Veteran was there to get Viagra and to get a foot abrasion treated.  The examiner indicated that other problems prior to the Veteran's CVA included obesity, herpes, hepatitis C (diagnosed in 2001), and tobacco use.  The examiner noted that the Veteran failed to follow-up for treatment of his hepatitis C.  The examiner again reiterated that multiple visits noted non-compliance with treatment for hypertension.

The examiner explained that the CVA occurred in February 2005 and was described as "marked" and "moderate" in various areas of the brain.  The examiner indicated that the emergency room note at the time of admission noted that the Veteran was "at imminent risk for death and deterioration."  The examiner noted that the Veteran's blood pressure at the time of his admission was 200/110.  The examiner explained that after the CVA, the Veteran never became fully responsive and required a ventilator to breathe.  The examiner noted that one week after the CVA, the Veteran developed profound hypotension and was noted to have very poor cardiac function.  The examiner indicated that once he became more stable, he had a cardiac catheterization that determined that he had had an MI.  The examiner indicated that at the time of the MI and development of the ischemic cardiomyopathy, the Veteran was already unresponsive, and had been for a week.  The examiner noted that during the hospitalization, he developed multiple episodes of pneumonia secondary to the ventilator, and hospital acquired infections.

The examiner noted that the Veteran was transferred to a skilled nursing facility, where he remained unresponsive and unable to move and required tracheostomy. The examiner noted that the Veteran developed multiple respiratory infections and an infected decubitus ulcer and eventually died of sepsis.

Finally, with respect to the Veteran's service-connected schizophrenia, the examiner opined that it was less likely as not that disability from the service-connected schizophrenia contributed substantially or materially to the Veteran's death, combined to cause death, aided or lent assistance to the production of his death, or had a material influence in accelerating death, by causing noncompliance with medication regimens (specifically, anti-hypertensives) which then resulted in a catastrophic CVA and ultimately his death.

The examiner explained that the Veteran's untreated hypertension contributed to the occurrence of the CVA. The examiner noted; however, that while the Veteran was noncompliant with his hypertensive medications, he was compliant with seeking medications for skin problems and erectile dysfunction.  The examiner explained that this indicates that he had the functional capacity to seek treatment and take treatment for hypertension, but did not do so.  The examiner noted that many normal individuals without BH conditions choose not to take medications for hypertension because they do not like the side effects of the medications.  The examiner found that the fact that the Veteran was able to obtain treatment for other conditions indicates that he was mentally capable of treating his hypertension and made a decision not to.  

The examiner indicated that he reviewed the medical literature and did not find an association between schizophrenia and cardiovascular accidents, hypertension, or increased susceptibility to infections.  The examiner noted that the infections that the Veteran developed after the CVA were hospital-acquired infections that most induvial develop when they become bedridden and institutionalized in a hospital, nursing home or rehab facility.  The examiner explained that this was the manner in which most people died after a catastrophic neurological injury, if they did not die immediately following the stroke.  The examiner found that it was less likely than not that the Veteran's underlying schizophrenia increased his susceptibility to these complications or hastened his death or contributed to his death.  The examiner indicated that two thirds of people with subarachnoid hemorrhage died within a month.  The examiner explained that the Veteran lived several months, placing him in a group that did not have a hastened death after the stroke.  The examiner noted that the age range for CVA due to ruptured aneurysm was 35-60, and the Veteran died at age 57.  The examiner explained that the Veteran did not die early due to his cerebral aneurysm, he instead died on the older end of the age spectrum, indicating that he fatal event was not hastened due to any underlying condition.

The Board finds that the May 2016 VA medical opinions are probative, as they were definitive, based upon a complete review of the Veteran's entire claims file, and cited to medical principles and literature.  The reports are extremely detailed and provide a thorough discussion of the issues.  In forming her opinion, the May 2016 VA examiner specifically addressed all of the questions posed by the November 2015 Joint Motion.  

As noted above, the May 2016 examiner found that it was less likely than not that the Veteran's CAD and/or ischemic cardiomyopathy contributed substantially or materially to the Veteran's death, combined to cause death, aided or lent assistance to the production of his death, or had a material influence in accelerating death.  The examiner found that the Veteran's CAD, MI, and ischemic cardiomyopathy occurred after his catastrophic CVA event and it was less likely than not that these ischemic heart conditions made the Veteran less capable of resisting fatal disease/events or materially influenced the acceleration of his death because they were all related to his state of unresponsiveness and chronic hospitalization.  See 38 C.F.R. § 3.312(c)(3).  

The examiner also found that it was less likely than not that the Veteran's medication taken for his service-connected schizophrenia, including Thorazine, contributed substantially or materially to his death, combined to cause death, aided or lent assistance to the production of his death, or had a material influence in accelerating death.  The examiner explained that Thorazine was not a recognized cause of aneurysms, cerebral hemorrhages, or increased blood pressure.  Moreover, the examiner noted that the Veteran had not been taking any medications for his service-connected schizophrenia for several years prior to his death.  

Finally, the examiner opined that it was less likely as not that disability from the service-connected schizophrenia contributed substantially or materially to the Veteran's death, combined to cause death, aided or lent assistance to the production of his death, or had a material influence in accelerating death, by causing noncompliance with medication regimens (specifically, anti-hypertensives) which then resulted in a catastrophic CVA and ultimately his death.  The examiner acknowledged that the Veteran's untreated hypertension contributed to the occurrence of the CVA. The examiner noted; however, that while the Veteran was noncompliant with his hypertensive medications, he was compliant with seeking medications for skin problems and erectile dysfunction.  The examiner explained that this indicates that he had the functional capacity to seek treatment and take treatment for hypertension, but did not do so.  The examiner indicated further that a review of the medical literature did not reveal an association between schizophrenia and cardiovascular accidents, hypertension, or increased susceptibility to infections.  The examiner explained that the Veteran did not die early due to his cerebral aneurysm, he instead died on the older end of the age spectrum, indicating that he fatal event was not hastened due to any underlying condition.

Significantly, there is no contrary medical evidence of record.  The appellant has submitted no competent medical evidence contrary to the examination findings cited above.  The appellant has been accorded ample opportunity to furnish medical and other evidence in support of her claim; she has not done so. See 38 U.S.C.A. § 5107(a) (2013) (noting it is a claimant's responsibility to support a claim for VA benefits). 

In adjudicating this claim, the Board must assess the appellant's competence and credibility with respect to her statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69   (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (noting that competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the appellant's lay contentions that the Veteran's cause of death was related to his service-connected disabilities.  The Board finds that the appellant is not competent to opine that the Veteran's cause of death was related to his service-connected mental disorder (specifically, his failure to take his hypertensive medications as a result of his service-connected mental disorder),  the medications used to treat his mental disorder, or his CAD and/or ischemic cardiomyopathy.  Such a determination requires medical expertise which she has not demonstrated to possess.  Thus, the appellant's lay statements regarding the etiology of the Veteran's cause of death are deemed not competent.  Moreover, the most probative evidence of record as to the cause and contributing causes of death are the May 2016 VA medical opinions, rendered by a medical professional.

The Board acknowledges that the appellant has submitted medical abstracts regarding schizophrenia and increased risk of heart attacks.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (2016) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Because the information provided in the article is generic and does not specifically relate to the facts and circumstances surrounding this particular case, it holds less probative weight than the determinations of the May 2016 VA examiner, who personally and thoroughly reviewed the Veteran's medical records, and cited to relevant medical principles with attention to the specifics of the Veteran's case.  In this regard, the examiner noted the evidence submitted by the appellant regarding the association between anti-psychotics and increased risk of cardiac death.  However, the examiner indicated that this evidence was  inapplicable to the facts of this case, as the Veteran did not die from sudden cardiac death.

Therefore, as the most probative evidence of record does not relate the Veteran's death, directly or indirectly, to his active duty service, the Board finds that service connection is not warranted for the Veteran's cause of death.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312(a) and (c)(3) (2016).  In short, the Board finds the most probative evidence of record to be the May 2016 negative VA medical opinions.  


	(CONTINUED ON NEXT PAGE)



As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


